DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1-13 are pending in this Office Action.
	Claims 1, 7, and 13 are amended.
Response to Arguments – Prior Art Rejections
Applicant’s arguments with respect to claims 1, 7, and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 3, 5, 6, 7, 9, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Toshiyuki et al. (US 2018/0115749), in view of Greiffenhagen et al. (US 7,006,950), and in further view of Faulkner et al. (US 2019/0222892).
	Regarding claims 1, 7, and 13, Toshiyuki discloses a display control device comprising a computer executing instructions (Paragraphs 7-9 illustrate a surveillance system for sensing a person and storing an image of the person based on the number of times the person was detected) that, when executed by the computer, cause the computer to function as:
	a display control unit configured to cause a display unit to display an image in which a given person is included, the image being captured by an image capturing apparatus (Figure 5 and paragraphs 47 and 70 illustrate capturing an image in which a person is included in the image);
	an acquisition unit configured to acquire the type of an event which occurred in the capturing area of the image (Paragraphs 47, 79, and 80 illustrate that the system may determine whether a person captured in an image is a suspect (event) based on the number of times the person’s motions has been observed);
	an identification unit configured to identify the portion, for enlarging display of the given person, among the plurality of portions of the given person in the image, based on the information on the type of the event acquired by the acquisition unit, and wherein in response to an occurrence of the event, the display control unit causes the display unit to display an enlarged image in which the display of the given person is enlarged such that the identified portion of the given person is displayed at a predetermined size (Figure 5 and paragraphs 47 and 70 illustrate storing an enlarged 
	Toshiyuki fails to disclose a holding unit configured to hold plural pieces of information which associates a type of an event which occurred in a capturing area of the image and a portion among a plurality of portions of the given person in the image; and wherein the identified portion is different according to the type of the event acquired by the acquisition unit.
	Greiffenhagen discloses a holding unit configured to hold plural pieces of information which associates a type of an event which occurred in a capturing area of the image and a portion among a plurality of portions of the given person in the image (Column 13, lines 52-67, illustrates recording in the data-log the information associated with the recorded image such as the occurrence of an event, such as a person sitting at a computer terminal within a defined area, wherein the records may include the time, location, and identity of the subject, as well as an accompanying image).
	It would have been obvious before the effective filing date of the claimed invention to modify Toshiyuki to include a holding unit configured to hold plural pieces of information which associates a type of an event which occurred in a capturing area of the image and a portion among a plurality of portions of the given person in the image as disclosed in Greiffenhagen because it would have been necessary to provide some type of mechanism for storing or supplying the information associated with the detection of the event in order for the system to determine the appropriate actions to perform in response to the detection of the different events.
	Toshiyuki as modified by Greiffenhagen fails to disclose wherein the identified portion is different according to the type of the event acquired by the acquisition unit.

	It would have been obvious before the effective filing date of the claimed invention to modify Toshiyuki in view of Greiffenhagen to include wherein the identified portion is different according to the type of the event acquired by the acquisition unit as disclosed by Faulkner because it would have been common to zoom in on the specified event to in order to notify a user of the occurrence of a specified event.
	Regarding claims 3 and 9, Toshiyuki as modified by Greiffenhagen and Faulkner discloses wherein the enlarged image is obtained by enlarging of a partial image including the identified portion of the given person, the partial image being enlarged such that a size of the portion of the given person is identical to the predetermined size (Faulkner: Figure 5 and paragraphs 47 and 70 illustrate storing an enlarged picture, for display, of the person’s head based on whether the person is a suspect).
	Regarding claims 5 and 11, Toshiyuki as modified by Greiffenhagen and Faulkner discloses wherein the type of the event includes at least one of person detection, intrusion detection, and moving object detection (Faulkner: Figure 5 and paragraphs 47 and 70 illustrate storing an enlarged picture, for display, of the person’s head based on whether the person is a suspect; paragraphs 47, 79, and 80 illustrate that the system may determine whether a person 
	Regarding claims 6 and 12, Toshiyuki as modified by Greiffenhagen and Faulkner discloses wherein the identified portion of the given person is any of an entire body, an upper body, a face, and a hand of the given person (Faulkner: Figure 5 and paragraphs 47 and 70 illustrate storing an enlarged picture, for display, of the person’s head based on whether the person is a suspect).
Claims 2, 4, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Toshiyuki et al. (US 2018/0115749), in view of Greiffenhagen et al. (US 7,006,950), in further view of Faulkner et al. (US 2019/0222892), and in further view of Adachi (US 2016/0227106).
	Regarding claims 2 and 8, Toshiyuki as modified by Greiffenhagen and Faulkner fails to disclose wherein the computer further functions as: a control unit configured to control a zoom value of the image capturing device, wherein the enlarged image is captured by the image capturing device having the zoom value increased by the control unit such that a size of the identified portion of the given person is identical to the predetermined size.
	Adachi discloses wherein the computer further functions as: a control unit configured to control a zoom value of the image capturing device, wherein the enlarged image is captured by the image capturing device having the zoom value increased by the control unit such that a size of the identified portion of the given person is identical to the predetermined size (Paragraphs 61-63 illustrate that the system may change the zoom value for changing the magnification of the picture in order to enlarge an area of the picture containing the face in order for the face to be recognized).
	It would have been obvious before the effective filing date of the claimed invention to apply the method taught in Adachi to Toshiyuki in view of Greiffenhagen and Faulkner to disclose 
	Regarding claims 4 and 10, Toshiyuki as modified by Greiffenhagen and Faulkner fails to disclose wherein a size of the identified portion of the given person is calculated based on a factor determined by the identified portion and based on a size of the given person.
	Adachi discloses wherein a size of the identified portion of the given person is calculated based on a factor determined by the identified portion and based on a size of the given person (Paragraphs 61-63 illustrate that the system may change the zoom value for changing the magnification of a captured figured, based on the captured figure including a human face (i.e., event), in order to enlarge an area of the picture containing the face in order for the face to be recognized).
	It would have been obvious before the effective filing date of the claimed invention to apply the method taught in Adachi to Toshiyuki in view of Greiffenhagen and Faulkner to disclose wherein a size of the identified portion of the given person is calculated based on a factor determined by the identified portion and based on a size of the given person because it would have allowed the system to bring attention to the user observing the display of the event or allow for better object recognition especially for events where the captured person is not as easily recognizable without zooming in on the picture.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Gee whose telephone number is (571)270-5955.  The examiner can normally be reached on Monday through Friday 8 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/ALEXANDER GEE/
Primary Examiner, Art Unit 2425